Exhibit 10.2

CRAY INC.

2013 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

Unless otherwise defined herein, the terms defined in the Cray Inc. 2013 Equity
Incentive Plan (the “Plan”) will have the same meanings in the Notice of Stock
Option Grant and any electronic representation of the Notice of Global Stock
Option Grant established and maintained by Cray Inc. (“Cray”) or a third party
designated by Cray (the “Notice”).

 

Name:    Address:   

You (“Participant”) have been granted an option to purchase shares of Common
Stock of Cray under the Plan subject to the terms and conditions of the Plan,
the Notice and the Stock Option Award Agreement (the “Option Agreement”),
including any special terms imposed by the Committee for non U.S. jurisdictions.

 

Grant Number:    Date of Grant:    Vesting Commencement Date:    Exercise Price
per Share:    Total Number of Shares:    Type of Option:                  
Non-Qualified Stock Option                   Incentive Stock Option Expiration
Date:                             , 20    ; The Option expires earlier in the
event of Participant’s Termination, as described in the Option Agreement.
Vesting Schedule:    Subject to the limitations set forth in this Notice, the
Plan and the Option Agreement, the Option will vest and may be exercised, in
whole or in part, in accordance with the following schedule:    [Insert
applicable vesting schedule]    [Include for performance awards: The number of
Options that Participant will have vested in pursuant to the performance targets
set forth above will be determined by Cray and certified by the Compensation
Committee of the Board.]    [In the case of Disability or death, the entire
option shall immediately vest.] Acceptance:    Participant must note
Participant’s acceptance of the Option at the Fidelity Net Benefits web site:
401k.fidelity.com. By Participant’s acceptance of the Option at the Fidelity Net
Benefits web site, Participant acknowledges and agrees that:



--------------------------------------------------------------------------------

Participant understands that Participant’s employment or consulting relationship
or service with Cray or a Parent or Subsidiary is for an unspecified duration,
can be terminated at any time (i.e., is at will), except where otherwise
prohibited by applicable law and that nothing in the Notice, the Option
Agreement or the Plan changes the nature of that relationship. Participant
acknowledges and agrees that the Vesting Schedule may change prospectively in
the event that Participant’s service status changes between full and part time
status in accordance with Cray policies relating to work schedules and vesting
of awards. Participant acknowledges that the vesting of the Options pursuant to
the Notice is earned only by continuing service as an Employee, Director or
Consultant of Cray or a Parent or Subsidiary. Participant also understands that
the Notice is subject to the terms and conditions of both the Option Agreement
and the Plan, both of which are incorporated herein by reference. Participant
has read both the Option Agreement and the Plan. By accepting the Option,
Participant consents to the electronic delivery as set forth in the Option
Agreement.

 

How to Exercise and Sell:    In connection with the requirements set forth in
Section 4(b) of the Option Agreement, Participant must exercise Participant’s
Options through the Fidelity web site: 401k.fidelity.com    Participant may sell
Participant’s underlying shares through the Fidelity web site or have
Participant’s shares transferred to Participant’s stockbroker and sell through
Participant’s stockbroker. The fees for selling vary among stockbrokers but may
be less expensive than the fees charged by Fidelity.

 

2



--------------------------------------------------------------------------------

CRAY INC.

2013 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

Unless otherwise defined in this Stock Option Award Agreement (this “Option
Agreement”), any capitalized terms used herein will have the meaning ascribed to
them in the Cray Inc. 2013 Equity Incentive Plan (the “Plan”).

Participant has been granted an option to purchase Shares (the “Option”) of Cray
Inc. (“Cray”), subject to the terms and conditions of the Plan, the Notice of
Stock Option Grant (the “Notice”) and this Option Agreement, including any
special terms imposed by the Committee for non U.S. jurisdictions.

1. Vesting Rights. Subject to the applicable provisions of the Plan and this
Option Agreement, the Option may be exercised, in whole or in part, in
accordance with the schedule set forth in the Notice.

2. Grant of Option. The Participant named in the Notice has been granted an
Option for the number of Shares set forth in the Notice at the exercise price
per Share in U.S. dollars set forth in the Notice (the “Exercise Price”). In the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Option Agreement, the terms and conditions of the Plan
will prevail. If designated in the Notice as an Incentive Stock Option (“ISO”),
the Option is intended to qualify as an Incentive Stock Option under Section 422
of the Code. However, if the Option is intended to be an ISO, to the extent that
it exceeds the U.S. $100,000 rule of Code Section 422(d) it will be treated as a
Nonqualified Stock Option.

3. Termination Period.

(a) General Rule. Except as provided below, and subject to the Plan, the Option
may be exercised for three months after Participant’s Termination. In no event
will the Option be exercised later than the Expiration Date set forth in the
Notice.

(b) Death; Disability. Unless provided otherwise in the Notice, upon
Participant’s Termination by reason of his or her death or “permanent and total
disability” as described in the Plan, or if a Participant dies within three
months of the Termination Date, the Option may be exercised for twelve months
after the Termination Date, provided that in no event will the Option be
exercised later than the Expiration Date set forth in the Notice. Unless
provided otherwise in the Notice, upon Participant’s Termination by reason of
his or her Disability (other than a “permanent and total disability”), the
Option may be exercised for twelve months after the Termination Date, provided
that in no event will the Option be exercised later than the Expiration Date set
forth in the Notice.

(c) Cause. Upon Participant’s Termination for Cause (as defined in the Plan),
the Option will expire on such date of Participant’s Termination Date.

(d) Termination. For purposes of this Option, Participant’s service will be
considered terminated as of the date Participant is no longer providing services
to Cray, its Parent or one of its Subsidiaries (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any) (the “Termination Date”). The
Committee shall have the exclusive discretion to determine when Participant is
no longer actively providing services for purposes of the Option (including
whether Participant may still be considered to be providing services while on an
approved leave of absence). Unless otherwise provided in this Agreement or
determined by Cray, Participant’s right to vest in the Option under the Plan, if
any, will terminate as of the Termination Date and will not be extended by any
notice period (e.g., Participant’s period of services would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is employed
or the terms of Participant’s employment

 

3



--------------------------------------------------------------------------------

agreement, if any). Following the Termination Date, Participant may exercise the
Option only as set forth in the Notice and this Section, provided that the
period (if any) during which Participant may exercise the Option after the
Termination Date, if any, will commence on the date Participant ceases to
provide services and will not be extended by any notice period mandated under
employment laws in the jurisdiction where Participant is employed or terms of
Participant’s employment agreement, if any. If Participant does not exercise the
Option within the termination periods set forth in this Section, the Option
shall terminate in its entirety. In no event, may the Option be exercised after
the Expiration Date of the Option as set forth in the Notice.

4. Exercise of Option.

(a) Right to Exercise. The Option is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice and the applicable provisions
of the Plan and this Option Agreement. In the event of Participant’s death,
Disability, Termination for Cause or other Termination, the exercisability of
the Option is governed by the applicable provisions of the Plan, the Notice and
this Option Agreement.

(b) Method of Exercise. The Option is exercisable by delivery of an exercise
notice (the “Exercise Notice”), which will state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by Cray pursuant to the provisions of the Plan. The Exercise Notice
will be delivered in person, by mail, via electronic mail or facsimile or by
other authorized method to Cray or other person designated by Cray. The Exercise
Notice will be accompanied by payment of the aggregate Exercise Price as to all
the Exercised Shares together with any Tax-Related Items (as defined in
Section 8(a) below). The Option will be deemed to be exercised upon receipt by
Cray of such fully executed Exercise Notice accompanied by such aggregate
Exercise Price and payment of any Tax-Related Items.

(c) No Shares will be issued pursuant to the exercise of the Option unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed. Assuming such compliance, for income tax purposes the Exercised
Shares will be considered transferred to Participant on the date the Option is
exercised with respect to such Exercised Shares.

5. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:

(a) cash;

(b) check;

(c) a “broker-assisted” or “same-day sale” (as described in Section 11(d) of the
Plan); or

(d) other method authorized by the Committee or permitted under the Plan.

6. Non-Transferability of Option. The Option may not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of other than by will
or by the laws of descent or distribution or court order and may be exercised
during the lifetime of Participant only by Participant or unless otherwise
permitted by the Committee on a case-by-case basis. The terms of the Plan and
this Option Agreement will be binding upon the executors, administrators, heirs,
successors and assigns of Participant.

 

4



--------------------------------------------------------------------------------

7. Term of Option. The Option will in any event expire on the expiration date
set forth in the Notice, which date is 10 years after the Date of Grant (five
years after the Date of Grant if this option is designated as an ISO in the
Notice of Stock Option Grant and Participant is a Ten Percent Stockholder as
described in Section 5.3 of the Plan).

8. Tax Consequences.

(a) Exercising the Option. Participant acknowledges that, regardless of any
action taken by Cray or a Parent or Subsidiary employing or retaining
Participant (the “Employer”), the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other tax
related items related to Participant’s participation in the Plan and legally
applicable to Participant (“Tax-Related Items”) is and remains Participant’s
responsibility and may exceed the amount actually withheld by Cray or the
Employer. Participant further acknowledges that Cray and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option, including, but
not limited to, the grant, vesting or exercise of the Option, the subsequent
sale of Shares acquired pursuant to such exercise and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Option to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if Participant is subject to Tax-Related Items in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable or
tax withholding event, as applicable, Participant acknowledges that Cray and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to Cray and/or the
Employer to satisfy all Tax-Related Items. In this regard, Participant
authorizes Cray and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:

 

  (i) withholding from Participant’s wages or other cash compensation paid to
Participant by Cray and/or the Employer; or

 

  (ii) withholding from proceeds of the sale of Shares acquired at exercise of
the Option either through a voluntary sale or through a mandatory sale arranged
by Cray (on Participant’s behalf pursuant to this authorization) without further
consent; or

 

  (iii) withholding in Shares to be issued upon exercise of the Option, provided
Cray only withholds from the amount of Shares necessary to satisfy the minimum
statutory withholding amount; or

 

  (iv) any other arrangement approved by the Committee.

Depending on the withholding method, Cray may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, Participant is deemed to have been issued the full number of
Shares issued upon exercise of the Options; notwithstanding that a number of the
Shares are held back solely for the purpose of paying Tax-Related Items. The
Fair Market Value of these Shares, determined as of the effective date of the
Option exercise, will be applied as a credit against Tax-Related Items
withholding.

Finally, Participant agrees to pay to Cray or the Employer any amount of
Tax-Related Items that Cray or the Employer may be required to withhold or
account for as a result of Participant’s participation in the Plan that cannot
be satisfied by the means previously described. Cray may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if Participant fails
to comply with his or her obligations in connection with Tax-Related Items.

 

5



--------------------------------------------------------------------------------

(b) Notice of Disqualifying Disposition of ISO Shares. For U.S. taxpayers, if
Participant sells or otherwise disposes of any of the Shares acquired pursuant
to an ISO on or before the later of (i) two years after the grant date, or
(ii) one year after the exercise date, Participant will immediately notify Cray
in writing of such disposition. Participant agrees that he or she may be subject
to income tax withholding by Cray on the compensation income recognized from
such early disposition of ISO Shares by payment in cash or out of the current
earnings paid to Participant.

9. Nature of Grant. By accepting the Option, Participant acknowledges,
understands and agrees that:

(a) the Plan is established voluntarily by Cray, it is discretionary in nature,
and may be amended, suspended or terminated by Cray at any time, to the extent
permitted by the Plan;

(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;

(c) all decisions with respect to future Option or other grants, if any, will be
at the sole discretion of Cray;

(d) the Option grant and Participant’s participation in the Plan will not create
a right to employment or be interpreted as forming an employment or service
contract with Cray, the Employer or any Parent or Subsidiary;

(e) Participant is voluntarily participating in the Plan;

(f) the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation;

(g) the Option and any Shares acquired under the Plan and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(h) the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;

(i) if the underlying Shares do not increase in value, the Option will have no
value;

(j) if Participant exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;

(k) no claim or entitlement to compensation or damages will arise from
forfeiture of the Option resulting from Participant’s Termination, and in
consideration of the grant of the Option to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
Cray, any Parent or Subsidiary or the Employer, waives his or her ability, if
any, to bring any such claim, and releases Cray, any Parent or Subsidiary and
the Employer from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, Participant will be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claim;

 

6



--------------------------------------------------------------------------------

(l) unless otherwise provided in the Plan or by Cray in its discretion, the
Option and the benefits evidenced by this Option Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and

(m) the following provisions apply only if Participant is providing services
outside the United States:

 

  (i) the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose;

 

  (ii) Participant acknowledges and agrees that neither Cray, the Employer nor
any Parent or Subsidiary will be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Option or of any amounts due to Participant
pursuant to the exercise of the Option or the subsequent sale of any Shares
acquired upon exercise.

10. No Advice Regarding Grant. Cray is not providing any tax, legal or financial
advice, nor is Cray making any recommendations regarding Participant’s
participation in the Plan, or Participant’s acquisition or sale of the
underlying Shares. Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

11. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Option Agreement and any other Option grant
materials by and among, as applicable, the Employer, Cray and any Parent or
Subsidiary of for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.

Participant understands that Cray and the Employer may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in Cray, details of all Options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

Participant understands that Data will be transferred to Fidelity Stock Plan
Services, LLC or its affiliates or such other stock plan service provider as may
be selected by Cray in the future, which is assisting Cray with the
implementation, administration and management of the Plan. Participant
understands that the recipients of Data may be located in the United States or
elsewhere, and that the recipient’s country (e.g., the United States) may have
different data privacy laws and protections than Participant’s country.
Participant understands that if he or she resides outside the United States, he
or she may request a list with the names and addresses of any potential
recipients of Data by contacting his or her local human resources
representative. Participant authorizes Cray, Fidelity Stock Plan Services, LLC
and its affiliates, and any other possible recipients which may assist Cray
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the sole purposes of implementing, administering and managing
Participant’s participation in the Plan. Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan. Participant understands that if he or
she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant

 

7



--------------------------------------------------------------------------------

does not consent, or if Participant later seeks to revoke his or her consent,
his or her employment status or service and career with the Employer will not be
adversely affected; the only adverse consequence of refusing or withdrawing
Participant’s consent is that Cray would not be able to grant Participant
options or other equity awards or administer or maintain such awards. Therefore,
Participant understands that refusing or withdrawing his or her consent may
affect Participant’s ability to participate in the Plan. For more information on
the consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.

12. Language. If Participant has received this Option Agreement, or any other
document related to the Option and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control. Notwithstanding any
provisions in this Option Agreement, the Option will be subject to any special
terms and conditions imposed by the Committee for non U.S. jurisdictions.

13. Imposition of Other Requirements. Cray reserves the right to impose other
requirements on Participant’s participation in the Plan, on the Option and on
any Shares purchased upon exercise of the Option, to the extent Cray determines
it is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

14. Acknowledgement. Cray and Participant agree that the Option is granted under
and governed by the Notice, this Option Agreement and by the provisions of the
Plan (incorporated herein by reference). Participant: (i) acknowledges receipt
of a copy of the Plan and the Plan prospectus, (ii) represents that Participant
has carefully read and is familiar with their provisions, and (iii) hereby
accepts the Option subject to all of the terms and conditions set forth herein
and those set forth in the Plan and the Notice.

15. Entire Agreement; Enforcement of Rights. This Option Agreement, the Plan and
the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this Option Agreement, nor any waiver of any rights under this Option
Agreement, will be effective unless in writing and signed by the parties to this
Option Agreement. The failure by either party to enforce any rights under this
Option Agreement will not be construed as a waiver of any rights of such party.

16. Compliance with Laws and Regulations. The issuance of Shares and any
restriction on the sale of Shares will be subject to and conditioned upon
compliance by Cray and Participant with all applicable state, federal and local
laws and regulations and with all applicable requirements of any stock exchange
or automated quotation system on which Cray’s Shares may be listed or quoted at
the time of such issuance or transfer.

17. Severability. If one or more provisions of this Option Agreement are held to
be unenforceable, the parties agree to renegotiate such provision in good faith.
In the event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (i) such provision will be excluded from
this Option Agreement, (ii) the balance of this Option Agreement will be
interpreted as if such provision were so excluded and (iii) the balance of this
Option Agreement will be enforceable in accordance with its terms.

18. Governing Law and Venue. This Option Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed and interpreted in accordance with the laws of the State of
Washington, without giving effect to principles of conflicts of law.

 

8



--------------------------------------------------------------------------------

Any and all disputes relating to, concerning or arising from this Option
Agreement, or relating to, concerning or arising from the relationship between
the parties evidenced by the Plan or this Option Agreement, will be brought and
heard exclusively in the United States District Court for the Western District
of Washington or the Washington Superior Court, King County. Each of the parties
hereby represents and agrees that such party is subject to the personal
jurisdiction of said courts; hereby irrevocably consents to the jurisdiction of
such courts in any legal or equitable proceedings related to, concerning or
arising from such dispute, and waives, to the fullest extent permitted by law,
any objection which such party may now or hereafter have that the laying of the
venue of any legal or equitable proceedings related to, concerning or arising
from such dispute which is brought in such courts is improper or that such
proceedings have been brought in an inconvenient forum.

19. No Rights as Employee, Director or Consultant. Nothing in this Option
Agreement will affect in any manner whatsoever the right or power of Cray, or a
Parent or Subsidiary, to terminate Participant’s service, for any reason, with
or without Cause.

20. Consent to Electronic Delivery of all Plan Documents and Disclosures. By
Participant’s signature and the signature of Cray’s representative on the
Notice, Participant and Cray agree that the Option is granted under and governed
by the terms and conditions of the Plan, the Notice and this Option Agreement.
Participant has reviewed the Plan, the Notice and this Option Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing the Notice, and fully understands all provisions of the Plan, the
Notice and this Option Agreement. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions relating to the Plan, the Notice and this Option Agreement.
Participant further agrees to notify Cray upon any change in the residence
address indicated on the Notice. By acceptance of the Option, Participant agrees
to participate in the Plan through an on-line or electronic system established
and maintained by Cray or a third party designated by Cray and consents to the
electronic delivery of the Notice, this Option Agreement, the Plan, account
statements, Plan prospectuses required by the U.S. Securities and Exchange
Commission, U.S. financial reports of Cray, and all other documents that Cray is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements) or other communications or information
related to the Option and current or future participation in the Plan.
Electronic delivery may include the delivery of a link to Cray intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other delivery determined at Cray’s
discretion. Participant acknowledges that Participant may receive from Cray a
paper copy of any documents delivered electronically at no cost if Participant
contacts Cray by telephone, through a postal service at 901 Fifth Avenue, Suite
1000, Seattle, Washington, 98164 or electronic mail or other electronic medium.
Participant further acknowledges that Participant will be provided with a paper
copy of any documents delivered electronically if electronic delivery fails;
similarly, Participant understands that Participant must provide on request to
Cray or any designated third party a paper copy of any documents delivered
electronically if electronic delivery fails. Also, Participant understands that
Participant’s consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if Participant has
provided an electronic mail address), at any time by notifying Cray of such
revised or revoked consent by telephone, postal service at 901 Fifth Avenue,
Suite 1000, Seattle, Washington, 98164 or electronic mail or other electronic
medium. Finally, Participant understands that Participant is not required to
consent to electronic delivery.

 

9